FILED
                                                                                 May 06 2016, 8:37 am

                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Lisa M. Johnson                                           Gregory F. Zoeller
      Brownsburg, Indiana                                       Attorney General of Indiana

                                                                Jodi Kathryn Stein
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Demetre Brown,                                            May 6, 2016
      Appellant-Defendant,                                      Court of Appeals Cause No.
                                                                49A02-1505-CR-391
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Lisa Borges, Judge
      Appellee-Plaintiff.                                       Trial Court Cause No.
                                                                49G04-1311-FA-75992



      Barnes, Judge.


                                              Case Summary
[1]   Demetre Brown appeals his convictions for one count each of Class A felony

      attempted criminal deviate conduct, Class A felony burglary, Class A felony

      robbery, Class B felony robbery, Class C felony robbery, two counts of Class A


      Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016                       Page 1 of 19
      felony rape, and three counts of Class B felony carjacking. He also appeals his

      248-year sentence. We affirm in part and reverse in part.


                                                     Issues
[2]   Brown raises four issues, which we restate as:


                       I.       whether the trial court properly admitted
                                testimony from Brown’s former attorney,
                                testimony from other witnesses regarding
                                information obtained from Brown’s former
                                attorney, and physical evidence that Brown’s
                                former attorney provided to the State;

                       II.      whether Brown’s three convictions for robbery
                                and three convictions for carjacking violate the
                                single larceny rule;

                       III.     whether Brown’s convictions for Class A
                                felony robbery and Class A felony burglary
                                violate the prohibition against double
                                jeopardy; and

                       IV.      whether Brown’s 248-year sentence is
                                inappropriate in light of the nature of the
                                offenses and his character.


                                                      Facts
[3]   During the evening of October 28, 2013, Brown, Trae Spells, Alexander

      Dupree, Michael Pugh, and Adrian Anthony were together at an apartment at

      34th Street and Meridian Street in Indianapolis. At some point, the men left the

      apartment and went to a party, where they met with Isaiah Hill. The six men

      left the party together and drove around.



      Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016        Page 2 of 19
[4]   At approximately 5:00 a.m., they saw a residence on East 79th Street with an

      open garage door, and they thought it would be an easy target to rob. C.P and

      E.P. lived at the residence with their twenty-four-year-old daughter, A.P. Their

      other daughter was away at college. C.P. has a neurological condition that

      requires him to use leg braces and a cane to walk. The men entered the garage,

      put gloves on, and went inside the house. C.P. and E.P. were awakened in

      their upstairs bedroom by the men who were yelling and demanding cash, cell

      phones, and guns. Brown was carrying Pugh’s .38 revolver, and Anthony was

      also carrying a revolver. When the men realized that C.P. was disabled, they

      instructed him to stay in bed. E.P., however, was ordered to get up. A.P.

      heard the commotion and walked toward her parents’ bedroom. A.P. offered

      her purse to the men to end the situation, but she was ordered back to her

      bedroom. In A.P.’s bedroom, Spells and Brown searched for electronics and

      jewelry. At some point, one of the men touched the back of A.P.’s leg and her

      vagina.


[5]   C.P., E.P., and A.P. were repeatedly ordered to keep their heads down and not

      to look at the men. E.P. was escorted into the hallway by Anthony. Once in

      the hallway, E.P. ran toward the office to call for help. Anthony, however, shot

      E.P. in the leg. E.P. was taken downstairs as the men ransacked the house.

      Anthony led E.P. outside to take her to an ATM, and E.P. attempted to run

      again. Anthony tackled E.P., led her back inside the house, and shot her in the

      foot. E.P.’s blood sprayed onto the revolver carried by Brown. One of the men

      also kicked E.P. on the head. Hill and Anthony then drove E.P. to a nearby


      Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016   Page 3 of 19
      bank to obtain cash from the ATM. When they realized that E.P. did not have

      the passcode for A.P.’s debit card, they turned around to return to the house.

      On the way there, Anthony sexually assaulted E.P. At the house, they retrieved

      C.P.’s debit card, and Anthony forced E.P. to drive him to the ATM. Hill

      remained at the house. At the ATM, E.P. was able to withdraw $800 at 6:28

      a.m.


[6]   As E.P. was being forced to withdraw money from the ATM, the men took

      A.P. downstairs. Dupree and Hill sexually assaulted A.P. in the bathroom, and

      Hill, Dupree, Brown, and Spells sexually assaulted A.P. in the den. C.P., who

      was being guarded and forced to stay in his bed, could hear “whooping” sounds

      coming from the den. Tr. p. 287. C.P. was also beat with a nightstand drawer

      when he did not answer questions quickly enough.


[7]   Anthony returned to the house with E.P. and took A.P. to the bank. At 7:02

      a.m., A.P. withdrew $800 from the ATM for Anthony. Anthony tried to touch

      A.P.’s vagina in the drive-thru lane at the bank. When they returned to the

      house, Anthony asked E.P. where the others were, and she said they were gone.

      Anthony took E.P. and A.P. to the master bedroom, and he left the house in

      E.P.’s Ford Escape. Spells had taken C.P.’s Infiniti sedan, and Brown and

      Dupree left in A.P.’s Mitsubishi Spyder.


[8]   The men abandoned the vehicles and took the stolen items to a shed behind

      Dupree’s mother’s house. They left a trail of jewelry on the driveway of

      Dupree’s mother’s house. At approximately 11:00 a.m., the six men went to


      Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016   Page 4 of 19
       the apartment of Amanda Burke, who was Pugh’s girlfriend, at 34th Street and

       Meridian Street, where they were recorded on surveillance video.


[9]    The home invasion lasted over two hours. A.P. ran to a neighbor’s house to

       obtain help, and E.P. and A.P. were taken to the hospital for treatment. Crime

       scene investigators began processing the residence. By the next day, Dupree

       had been identified because his fingerprints were found in the bathroom where

       A.P. was sexually assaulted. Dupree’s phone records showed numerous calls to

       and from Pugh, and Dupree’s phone was located in Burke’s apartment building.

       Pugh was arrested in a vehicle near the apartment building, and he had his

       revolver, which was splattered with E.P.’s blood, on the floorboard of the

       vehicle. A woman with Pugh had E.P.’s watch in her purse. Dupree was

       arrested in Burke’s apartment.


[10]   Spells was arrested the next day, and he eventually gave a statement implicating

       himself, Dupree, Pugh, Brown, Anthony, and Hill. DNA evidence also

       connected Spells to the home invasion and sexual assault of A.P. When Brown

       was arrested in early November at his mother’s house, the assistance of a

       SWAT team was necessary to arrest him. Anthony was arrested in late

       November, and he admitted to participating in the home invasion and sexually

       assaulting E.P. DNA evidence and fingerprints also connected Anthony to the

       home invasion and sexual assault of E.P. Hill was eventually located in Texas

       in January 2014. Hill also admitted to participating in the home invasion and

       the sexual assault of A.P. DNA evidence connected Hill to the home invasion.



       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016   Page 5 of 19
[11]   The State charged Brown, Anthony, Dupree, Pugh, and Spells with thirty-five

       counts each, including twelve counts of Class A felony criminal deviate

       conduct, four counts of Class A felony rape, two counts of Class A felony

       attempted criminal deviate conduct, three counts of Class B felony robbery,

       three counts of Class B felony carjacking, three counts of Class B felony

       criminal confinement, two counts of Class C felony intimidation, one count of

       Class B felony aggravated battery, one count of Class A misdemeanor battery

       by bodily waste, two counts of Class C felony battery, one count of Class A

       misdemeanor battery, and one count of Class A felony burglary.1


[12]   Attorney Heather Barton was retained by Brown’s family to represent him in a

       different criminal matter, and she spoke with Brown in a holding cell after a

       hearing in that case. Barton then contacted Brown’s mother and made

       arrangements to meet with her at her house. While Barton was at Brown’s

       mother’s house, Barton indicated that she was looking for a white box and a

       gun, and they searched for the items. Brown’s brother gave her a white laptop,

       which Barton took to her office. Barton examined the laptop and discovered

       that it was “likely the proceeds of a crime.” App. p. 196. Barton then called

       the prosecutor’s office and turned the laptop over to the police. The laptop

       belonged to A.P., and Brown’s fingerprint was found on the laptop.




       1
           Spells pled guilty, and Hill was charged separately.


       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016   Page 6 of 19
[13]   Brown filed a motion to exclude evidence obtained directly or indirectly “in

       violation of the attorney-client privilege.” App. p. 171. The State argued that a

       confidential communication was not involved because “it occurred in the

       presence and hearing of at least fifteen disinterested individuals.” App. p. 388.

       Alternatively, the State argued that Barton’s testimony would relate only to her

       actions, “not to the words or advice shared between she and her client . . . .” Id.

       at 389. After a hearing, the trial court denied Brown’s motion to exclude

       Barton’s testimony but ordered that her testimony be limited regarding “where

       the information was gleaned.” Tr. p. 1473.


[14]   Brown, Pugh, Anthony, and Dupree were tried together, and the jury trial was

       held in March 2015. Barton testified over Brown’s objection.2 Barton testified

       that she met with Brown and, after the meeting, she went to Brown’s mother’s

       home to “retrieve some items.” Tr. p. 704. She was assisted by Brown’s

       mother, his brother, and the mother’s boyfriend. Brown’s brother gave her the

       laptop, which she took to her office. Barton’s stepson assisted her with the

       laptop, and she discovered that the owner of the laptop was associated with this

       action. She then contacted the prosecutor’s office and the police, and officers

       retrieved the laptop from her office. The fact that Barton was an attorney

       representing Brown was not mentioned during the testimony. Spells also

       testified against the defendants.




       2
           Barton did not represent Brown in this matter.


       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016    Page 7 of 19
[15]   During the trial, the State dismissed seven of the charges. The jury ultimately

       found Brown guilty of twenty counts: four counts of Class A felony rape, two

       counts of Class A felony attempted criminal deviate conduct, two counts of

       Class B felony robbery, three counts of Class B felony carjacking, three counts

       of Class B felony criminal confinement, two counts of Class C felony

       intimidation, Class B felony aggravated battery, Class A felony robbery, Class

       C felony battery, and Class A felony burglary. Due to double jeopardy

       concerns, the trial court imposed a sentence on only ten counts: one count each

       of Class A felony attempted criminal deviate conduct, Class A felony burglary,

       Class A felony robbery, Class B felony robbery, Class C felony robbery, two

       counts of Class A felony rape, and three counts of Class B felony carjacking.

       The trial court sentenced Brown to fifty years on each of the Class A felony

       convictions, twenty years on each of the Class B felony convictions, and eight

       years on the Class C felony conviction. The trial court then ordered Brown to

       serve the sentences for the rape and attempted criminal deviate conduct

       convictions related to A.P. concurrently and to serve the sentences for the

       carjacking convictions concurrently. The remainder of the sentences were

       ordered to be served consecutively for an aggregate sentence of 248 years in the

       Department of Correction. Brown now appeals.


                                                    Analysis
                                         I. Attorney-Client Privilege

[16]   Brown argues that the trial court abused its discretion by admitting Barton’s

       testimony, testimony from other witnesses regarding information obtained from

       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016   Page 8 of 19
       Barton, and the physical evidence that Barton provided to the State. According

       to Brown, Barton violated the attorney-client privilege by revealing information

       relating to her representation of Brown. The State concedes that Brown and

       Barton had an attorney-client relationship but argues that there was no

       privileged communication involved here.


[17]   Indiana Code Section 34-46-3-1(a) provides that: “Except as otherwise provided

       by statute, the following persons shall not be required to testify regarding the

       following communications: (1) Attorneys, as to confidential communications

       made to them in the course of their professional business, and as to advice given

       in such cases.” The attorney-client privilege protects against judicially-

       compelled disclosure of confidential information. Lahr v. State, 731 N.E.2d 479,

       482 (Ind. Ct. App. 2000). The harm to be prevented is not the manner in which

       the confidence is revealed, but the revelation itself. Id. “The privilege is

       intended to encourage ‘full and frank communication between attorneys and

       their clients and thereby promote broader public interests in the observance of

       law and the administration of justice.’” Id. (quoting Upjohn Co. v. United States,

       449 U.S. 383, 389, 101 S. Ct. 677 (1981)). Furthermore, the privilege allows

       both the attorney and the client to give complete and confidential information,

       so that both may be fully advised regarding the attorney’s services to the client,

       and the client is assured that confidences are not violated. Id.


[18]   In construing this statute, our supreme court has determined that the burden

       rests with the person who asserts the privilege to show by a preponderance of

       the evidence: (1) the existence of an attorney-client relationship; and (2) that a

       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016        Page 9 of 19
       confidential communication was involved. Mayberry v. State, 670 N.E.2d 1262,

       1266 (Ind. 1996). Because the privilege prevents the disclosure of relevant

       information and impedes the quest for truth, the privilege should be narrowly

       construed. Shanabarger v. State, 798 N.E.2d 210, 215-16 (Ind. Ct. App. 2003),

       trans. denied.


[19]   We have significant concerns and deep reservations about the events that

       occurred here and Barton’s questionable conduct. Brown correctly points out

       that there are attorney professional conduct rules implicated. See Ind.

       Professional Conduct Rule 1.6(a) (“A lawyer shall not reveal information

       relating to representation of a client unless the client gives informed consent,

       the disclosure is impliedly authorized in order to carry out the representation or

       the disclosure is permitted by paragraph (b).”). However, Brown cites no

       authority for the proposition that an ethical violation should result in the

       exclusion of evidence in a criminal trial unless it violates the attorney-client

       privilege statute.


[20]   Despite our concerns about Barton’s conduct, we need not and do not address

       whether the trial court erred by admitting the evidence at issue because any

       error was harmless. Brown must also show that any error was prejudicial to his

       substantial rights. Williams v. State, 43 N.E.3d 578, 583 (Ind. 2015). In

       evaluating whether erroneously-admitted evidence was prejudicial, we assess its

       “probable impact . . . upon the jury in light of all of the other evidence that was

       properly presented. If we are satisfied the conviction is supported by

       independent evidence of guilt[,] . . . the error is harmless.” Id. “Put another

       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016     Page 10 of 19
       way, ‘we judge whether the jury’s verdict was substantially swayed. If the error

       had substantial influence, or if one is left in grave doubt, the conviction cannot

       stand.’” Id. (quoting Lafayette v. State, 917 N.E.2d 660, 666-67 (Ind. 2009)).


[21]   Brown argues that his DNA and fingerprints were not found on the victims, in

       their home, or on their vehicles and that the laptop and his fingerprint on the

       laptop were a substantial aspect of the State’s case. However, the State also

       presented evidence that Brown was seen on surveillance video with the other

       defendants a short time after the home invasion, the help of a SWAT team was

       necessary to effectuate Brown’s arrest, and Spells testified extensively against

       Brown and the other defendants. See Jenkins v. State, 909 N.E.2d 1080, 1083

       (Ind. Ct. App. 2009) (noting that flight leads to a reasonable inference of guilt),

       trans. denied. Spells’s testimony was largely consistent with the testimonies of

       the victims and the physical evidence found. Brown questions Spells’s

       credibility and points out that Spells testified that four men, including Brown,

       raped A.P. and that A.P. testified to three rapes. However, the jury clearly

       found Spells’s testimony credible. Given Spells’s testimony, its consistency

       with the victims’ testimonies, the video surveillance of Brown and the other

       defendants shortly after the home invasion, and Brown’s attempt to evade

       capture, we are satisfied that the convictions are supported by independent

       evidence and that any error in the admission of Barton’s testimony, the laptop,

       and fingerprint evidence was harmless. See, e.g., Russell v. State, 743 N.E.2d 269

       (Ind. 2001) (holding that the admission of the defendant’s wife’s testimony in

       violation of the spousal privilege was harmless error).


       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016     Page 11 of 19
                                           II. Single Larceny Rule

[22]   Brown argues that his convictions for three counts of robbery (Counts XIII,

       XVIII, and XXXIII) and three counts of carjacking (Counts XIV, XXVII, and

       XXXII) violate the single larceny rule. According to Brown, there should be

       “one conviction, not six.” Appellant’s Br. p. 43.


[23]   The single larceny rule has historically provided that “‘when several articles of

       property are taken at the same time, from the same place, belonging to the same

       person or to several persons there is but a single ‘larceny’, i.e. a single offense.’”

       Curtis v. State, 42 N.E.3d 529, 534 (Ind. Ct. App. 2015) (quoting Raines v. State,

       514 N.E.2d 298, 300 (Ind. 1987)), trans. denied. “The rationale behind this rule

       is that the taking of several articles at the same time from the same place is

       pursuant to a single intent and design.” Id. “If only one offense is committed,

       there may be but one judgment and one sentence.” Id.


[24]   With respect to the robbery charges, Count XIII alleged that Brown “did

       knowingly, while armed with a deadly weapon, that is: a handgun, take from

       [A.P.] property, that is: currency, and/or computer, and/or jewelry, and/or

       keys, and/or television, and/or cellular phone, by putting [A.P.] in fear or by

       using or threatening the use of force on [A.P.].” App. p. 66. Count XVIII

       alleged that Brown “did knowingly, while armed with a deadly weapon, that is:

       a handgun, take from [E.P.] property, that is: currency, and/or watch, and/or

       jewelry, and/or keys, and/or television, and/or cellular phone, by putting

       [E.P.] in fear or by using or threatening the use of force on [E.P.] . . . .” Id. at

       67-68. Count XXXIII alleged that Brown “did knowingly, while armed with a
       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016       Page 12 of 19
       deadly weapon, that is: a handgun, take from [C.P.] property, that is: currency,

       and/or computer, and/or television, and/or cellular phone, and/or keys, by

       putting [C.P.] in fear or by using or threatening the use of force on [C.P.].” Id.

       at 71.


[25]   With respect to the carjacking charges, Count XIV alleged that Brown “did

       knowingly take from [A.P.] a motor vehicle, that is: a Mitsubishi convertible,

       by putting [A.P.] in fear or by using or threatening the use of force on [A.P.].”

       Id. at 66. Count XXVII alleged that Brown “did knowingly take from [E.P.] a

       motor vehicle, that is: a Ford Escape, by putting [E.P.] in fear or by using or

       threatening the use of force on [E.P.].” Id. at 269. Count XXXII alleged that

       Brown “did knowingly take from [C.P.] a motor vehicle, that is: an Infinity

       sedan, by putting [C.P.] in fear or by using or threatening the use of force on

       [C.P.].” Id. at 71.


[26]   Our supreme court has held that the single larceny rule “does not apply to the

       situation . . . where a robber has taken the individual property of separate

       individuals.” Ferguson v. State, 273 Ind. 468, 475, 405 N.E.2d 902, 906 (1980);

       see also Curtis, 42 N.E.3d at 536 (holding that the single larceny rule did not

       apply where the defendant “first robbed Shweiki, in her capacity as an

       employee of CVS, of property belonging to the pharmacy, i.e., the Opana pills

       [and] then robbed Williams of her personal property, i.e., her car keys”). The

       defendants here robbed and carjacked multiple victims, C.P., E.P., and A.P.

       Consequently, the single larceny rule does not apply as between the robbery



       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016     Page 13 of 19
       charges, i.e., robbing C.P., E.P., and A.P., or as between the carjacking

       charges, i.e., carjacking C.P., E.P., and A.P.


[27]   The only remaining issue is whether Brown’s convictions for robbing each

       individual victim and also carjacking the same victim, i.e., robbing C.P. and

       also carjacking C.P., violate the single larceny rule. A.P. and E.P. were robbed

       of several items, including currency at a bank several blocks away from the

       residence, and they were carjacked later as the defendants were leaving the

       residence. The currency and vehicles were not taken at the same time and from

       the same place, so the single larceny rule is inapplicable. See, e.g., Bivens v. State,

       642 N.E.2d 928, 945 (Ind. 1994) (holding that the single larceny rule was

       inapplicable where the defendant stole money and a credit card from the

       victim’s motel room and the victim’s automobile from the motel parking lot).


[28]   The charges related to C.P. require additional analysis. C.P. was robbed while

       he was at the residence and his vehicle was also taken from outside the

       residence. Despite the close locations of the offenses, we also conclude that the

       single larceny rule is inapplicable. We addressed a similar situation in J.R. v.

       State, 982 N.E.2d 1037 (Ind. Ct. App. 2013), trans. denied. In J.R., a juvenile

       defendant burglarized a residence and also took a vehicle from the attached

       garage. He was alleged to be delinquent because he had committed, in part,

       acts that would be Class D felony theft and Class D felony auto theft, and the

       trial court entered true findings. On appeal, he argued that the theft and auto

       theft adjudications could not stand under the single larceny rule. We concluded

       that, although the offenses occurred at the same time and at the same residence,

       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016       Page 14 of 19
       they were “distinct because they each involved the violation of a different

       statute.”3 Id. at 1039; see also Curtis, 42 N.E.3d at 538 (holding, in part, that the

       armed robbery and auto theft convictions were separate and distinct crimes and

       were not subject to the single larceny rule). For the reasons discussed in J.R.,

       we also conclude that the robbery and carjacking convictions related to C.P. are

       not subject to the single larceny rule.


                                              III. Double Jeopardy

[29]   Brown argues that his convictions for Class A felony robbery (Count XVIII)

       and Class A felony burglary (Count XXXV) violate the prohibition against

       double jeopardy. According to Brown, the same bodily injury to E.P. enhanced

       both the burglary and robbery convictions. The State concedes that the

       elevation of both the robbery and burglary convictions to Class A felonies based

       on the same serious bodily injury violates the prohibition against double

       jeopardy. Appellee’s Br. p. 49 (citing Pierce v. State, 761 N.E.2d 826, 830 (Ind.

       2002)). The State suggests that the appropriate remedy is for this court to

       reduce the robbery conviction to a Class B felony and adjust the sentence for

       that conviction from fifty years to twenty years. In his reply brief, Brown agrees

       that this is an appropriate remedy. Consequently, we reduce the robbery

       conviction in Count XVIII to a Class B felony and adjust Brown’s sentence to




       3
         In J.R., we distinguished Stout v. State, 479 N.E.2d 563 (Ind. 1985), where the defendant was charged with
       two counts of theft—one for the theft of personal property and one for the theft of an automobile—because
       the offense of auto theft was not a distinct statute at that time.

       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016                           Page 15 of 19
       twenty years instead of fifty years for this conviction. The State and Brown

       agree that this results in an aggregate sentence of 218 years.


                                                   IV. Sentence

[30]   Brown argues that his 248-year sentence is inappropriate. Given our resolution

       of the double jeopardy issue presented by Brown, we will review whether his

       adjusted 218-year sentence is inappropriate.


[31]   Indiana Appellate Rule 7(B) permits us to revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, we find that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. Although Appellate Rule 7(B) does not require us to be

       “extremely” deferential to a trial court’s sentencing decision, we still must give

       due consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873

       (Ind. Ct. App. 2007). We also understand and recognize the unique perspective

       a trial court brings to its sentencing decisions. Id. “Additionally, a defendant

       bears the burden of persuading the appellate court that his or her sentence is

       inappropriate.” Id.


[32]   The principal role of Appellate Rule 7(B) review “should be to attempt to

       leaven the outliers, and identify some guiding principles for trial courts and

       those charged with improvement of the sentencing statutes, but not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). We “should focus on the forest—the aggregate sentence—rather

       than the trees—consecutive or concurrent, number of counts, or length of the

       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016      Page 16 of 19
       sentence on any individual count.” Id. Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case. Id. at 1224.


[33]   Brown argues that his sentence (now 218 years) is functionally equivalent to life

       without parole but that he is statutorily ineligible for life without parole. We

       have previously rejected similar arguments. See Wright v. State, 916 N.E.2d 269,

       279-80 (Ind. Ct. App. 2009), trans. denied. Life without parole is a specific

       sentence which is authorized in specific instances and applies to sentencing an

       individual on one count. Id. Here, Brown’s sentence is based on his ten

       convictions. Although Brown’s combined sentence exceeds his expected life

       span, his sentence is nevertheless a term of years and does not officially

       foreclose the possibility of parole, however slight. See id.


[34]   The nature of the offenses in this case were appropriately described by the trial

       court as “unbelievably aggravating.” Tr. p. 1429. The trial court noted that the

       victims were “in the sanctity of their home where they [were] not just attacked,

       not just burglarized or robbed, but humiliated, literally humiliated, and treated

       as if they were nothing.” Id. Brown and his co-defendants invaded the victims’

       home, threatened and intimidated them, robbed them, ransacked their home,

       shot E.P. twice, sexually assaulted E.P., sexually assaulted A.P., and beat C.P.

       The home invasion was horrific and lasted two hours.




       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016    Page 17 of 19
[35]   As for twenty-one-year-old Brown’s character, he was arrested eleven times as a

       juvenile, resulting in true findings for what would have been Class A

       misdemeanor carrying a handgun without a license, Class B felony burglary,

       Class D felony auto theft, and Class B misdemeanor public intoxication. As an

       adult, Brown was convicted of Class C misdemeanor illegal possession of an

       alcoholic beverage, Class A misdemeanor possession of marijuana, Class A

       misdemeanor driving with a suspended license on two occasions, and Class A

       misdemeanor battery. Although Brown argues that these convictions are

       “unrelated” to the instant offenses, we disagree. Rather, we agree with the

       State that his prior criminal history was “a primer to the present offenses” and

       is highly relevant. Appellee’s Br. p. 55. The trial court noted Brown’s ADHD,

       an unnamed “emotional disorder,” and his substance abuse. Tr. p. 1431.

       However, we find none of these factors warrants a reduction of Brown’s

       sentence. Given the horrific nature of the crimes and Brown’s criminal history,

       we conclude that the 218-year sentence is not inappropriate.


                                                  Conclusion
[36]   We conclude that any error in the admission of Barton’s testimony, the laptop,

       and Brown’s fingerprint on the laptop was harmless. Brown’s single larceny

       rule argument fails, but based on the prohibition against double jeopardy, we

       reduce his Class A felony robbery conviction to a Class B felony and adjust his

       sentence for that conviction from fifty years to twenty years. Additionally, we

       find that his adjusted 218-year sentence is not inappropriate. We affirm in part

       and reverse in part.

       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016   Page 18 of 19
[37]   Affirmed in part and reversed in part.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1505-CR-391 | May 6, 2016   Page 19 of 19